Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 09/19/2022. Claims 1-3, 5-10, 13-16, and 18-23 are withdrawn. Claims 24-32 are cancelled. Claims 4, 11, 12, and 17 have been amended. Claims 4, 11, 12, and 17 are pending for consideration. 

Response to Arguments
Applicant’s arguments posted in the Arguments/Remarks on 09/19/2022 (hereafter Remarks) have been fully considered. Rejection under 112(b) is withdrawn.
 Other arguments are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok et al. (US 2019/0108699) (hereafter Ashok), in view of Schuyler et al. (US 2004/0153671) (hereafter Schuyler), and in view of Jenkins (US 2015/0269770) (hereafter Jenkins).

Regarding claim 4 Ashok teaches: A method at a mobile credential device comprising (Ashok, in Para. [0028] discloses “The first transducer 212 receives the RF waves from mobile base stations, mobile handsets, Wi-Fi routers, and the like, and generates the voltage signal by converting the electromagnetic energy of the RF waves into a first voltage signal.”)
[receiving a challenge or warning from a server when entering a first reserved physical area] (Schuyler)
and volume based on qeo-fencing or signal strength of electromagnetic transmitters and receivers not bounded by doors or portals (Ashok, in Para. [0029] discloses “the access control device 104 determines the location of the individual based on the received signal strength indicator (RSSI) of the Bluetooth signal. It is well known to a person skilled in the art that the RSSI is a measurement of power in a radio signal that is received at the gateway receiver.”)
[analogous to but unrelated to shadows and partial shadows of astronomical objects or light (penumbra);] (Jenkins)
transmitting a credential; (Ashok, in Para. [0031] discloses “The gateway device 108 transmits the verification data to the access control device 104 and the location tracking device 106 by way of the third ZigBee transceiver 504.”) transmitting an intention to enter a second reserved physical area (Ashok, in Para. [0042] discloses “The access camera provides an identification check of the individual entering the restricted area.” Ashok, in Para. [0008] discloses “The location tracking device determines a second location of the individual based on the Bluetooth signal and generates second location data. The location tracking device transmits the second location data to the gateway device.”)
and volume based on geo-fencing or signal strength of electromagnetic transmitters and receivers not bounded by doors or portals (Ashok, in Para. [0030] discloses “The location tracking device 106 determines the location of the individual based on the received signal strength indicator (RSSI) of the Bluetooth signal.”
[analogous to but unrelated to shadows and partial shadows of astronomical objects or light (umbra)] (Jenkins)
a region of reserved access (RORA) not bounded by doors or portals 
(Ashok, in Para. [0025] discloses “The access control device 104 is configured to provide physical access of the restricted area to the individual based on the credential of the individual.”
transmitting its location indicia; and (Ashok, in Para. [0033] discloses “When the individual, carrying the access card 102, approaches near the first access control device 104a, the access card 102 transmits the credential of the individual to the first access control device 104a by way of the NFC signal”)
[receiving at least one of an acknowledgement and a rejection of authorization to enter] (Schuyler)
Ashok fails to explicitly teach: receiving a challenge or warning from a server when entering a first reserved physical area
receiving at least one of an acknowledgement and a rejection of authorization to enter
Schuyler from the analogous technical field teaches: receiving a challenge or warning from a server when entering a first reserved physical (Schuyler, in Para. [0027] discloses “in some implementations, the signal triggers alarm 38 to warn security personnel that an unauthorized person (e.g., person 26, who is not carrying a permissioned token 22 and, therefore, may be a tailgater or piggybacker) is attempting to gain access to restricted area 20”)
receiving at least one of an acknowledgement and a rejection of authorization to enter (Schuyler, in Para. [0026] discloses “If the tokens 22 detected by token reader 14 are not all permissioned (step 34), access controller 16 will deny access to the persons within access control area 28 (step 36).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashok, in view of the teaching of Schuyler which discloses detection and handling the alert/warning messages related to entering restricted areas in order to improve performance of the access control system (Schuyler, [0026, 0027]).
Ashok as modified by Schuyler fails to explicitly teach: analogous to but unrelated to shadows and partial shadows of astronomical objects or light (penumbra);
analogous to but unrelated to shadows and partial shadows of astronomical objects or light (umbra)
Jenkins from the analogous technical field teaches: analogous to but unrelated to shadows and partial shadows of astronomical objects or light (penumbra);
analogous to but unrelated to shadows and partial shadows of astronomical objects or light (umbra)
(Jenkins, in Para [0052] discloses “Both the extended projection method and the volumetric visibility method effectively treat the view cell as an area light source and respectively employ image-space and object-space techniques to compute a conservative, linearized approximation to the umbrae of polygon meshes. Algorithms for computing the shadow boundaries (umbra and penumbra) of a polygonal area light source”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashok, as modified by Schuyler, in view of the teaching of Jenkins which discloses signal processing in shadow/half-shadow, i.e. umbra/penumbra regions in order to improve performance of the access control system (Jenkins, [0052]).

Regarding claim 11 Ashok teaches: A method at a server comprising (Ashok, in Para. [0028] discloses “The first transducer 212 receives the RF waves from mobile base stations, mobile handsets, Wi-Fi routers, and the like, and generates the voltage signal by converting the electromagnetic energy of the RF waves into a first voltage signal.”):
[sensing an entry by a mobile credential device into a first reserved physical area,] (Schuyler)
 and volume based on qeo-fencing or signal strength of electromagnetic transmitters and receivers not bounded by doors or portals (Ashok, in Para. [0029] discloses “the access control device 104 determines the location of the individual based on the received signal strength indicator (RSSI) of the Bluetooth signal. It is well known to a person skilled in the art that the RSSI is a measurement of power in a radio signal that is received at the gateway receiver.”)
[analogous to but unrelated to shadows and partial shadows of astronomical objects or light (penumbra); and,] (Jenkins)
Ashok fails to explicitly teach:
sensing an entry by a mobile credential device into a first reserved physical area
Schuyler from the analogous technical field teaches: sensing an entry by a mobile credential device into a first reserved physical area (Schuyler, in Para. [0031] discloses “access controller 16 generates an action signal (e.g., an alarm signal that triggers alarm 38 to warn security personnel that an unauthorized person is attempting to gain access to restricted resource 72)” Schuyler, in Para. [0028] discloses “object detector 12 and token readers 14, 52 are operable to provide sufficient information for access controller 16 to compute measures of separation distance between persons 24, 26 and tokens 22 present within the access control area 28”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashok, in view of the teaching of Schuyler which discloses detection and handling the alert/warning messages related to entering restricted areas in order to improve performance of the access control system Schuyler, [0028, 0031]).
Ashok as modified by Schuyler fails to explicitly teach: analogous to but unrelated to shadows and partial shadows of astronomical objects or light (penumbra); and
Jenkins from the analogous technical field teaches analogous to but unrelated to shadows and partial shadows of astronomical objects or light (penumbra); and
(Jenkins, in Para [0052] discloses “Both the extended projection method and the volumetric visibility method effectively treat the view cell as an area light source and respectively employ image-space and object-space techniques to compute a conservative, linearized approximation to the umbrae of polygon meshes. Algorithms for computing the shadow boundaries (umbra and penumbra) of a polygonal area light source”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashok, as modified by Schuyler, in view of the teaching of Jenkins which discloses signal processing in shadow/half-shadow, i.e. umbra/penumbra regions in order to improve performance of the access control system (Jenkins, [0052]).

Regarding claim 12 Ashok as modified by Schuyler and Jenkins teaches: The method of claim 11, further comprising: transforming an image captured at a camera with credential indicia for transmission to a security display station (Ashok, in Para. [0042] discloses “the access control device 104 receives the credential and ID number of the individual from the access card 102. The access control device 104 transmits the image and the credential of the individual to the server 110 by way of the gateway device 108.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok et al. (US 2019/0108699) (hereafter Ashok) and in view of Jenkins (US 2015/0269770) (hereafter Jenkins).

Regarding claim 17 Ashok teaches: At a cloud security server (Ashok, in Para. [0037] discloses “the gateway device 108 is connected to a cloud server 706.”)
a method comprising: notifying at least one first mobile device within a first reserved physical area, (Ashok, in Para. [0028] discloses “The first transducer 212 receives the RF waves from mobile base stations, mobile handsets, Wi-Fi routers, and the like, and generates the voltage signal by converting the electromagnetic energy of the RF waves into a first voltage signal.” Ashok, in Para. [0025] discloses “The access control device 104 is configured to provide physical access of the restricted area to the individual based on the credential of the individual.”) and volume based on geo-fencing or signal strength of electromagnetic transmitters and receivers not bounded by doors or portals (Ashok, in Para. [0030] discloses “The location tracking device 106 determines the location of the individual based on the received signal strength indicator (RSSI) of the Bluetooth signal.”)
[analogous to but unrelated to shadows and partial shadows of astronomical objects or light (umbra)] 
of intrusion on the condition that an unauthorized presence is within said first umbra based on signal strength of electromagnetic transmitters and receivers not bounded by doors or portals (location service coordinates) (Ashok, in Para. [0030] discloses “The location tracking device 106 determines the location of the individual based on the received signal strength indicator (RSSI) of the Bluetooth signal.”)
Ashok fails to explicitly teach: analogous to but unrelated to shadows and partial shadows of astronomical objects or light (umbra)
Jenkins from the analogous technical field teaches: analogous to but unrelated to shadows and partial shadows of astronomical objects or light (umbra) (Jenkins, in Para [0052] discloses “Both the extended projection method and the volumetric visibility method effectively treat the view cell as an area light source and respectively employ image-space and object-space techniques to compute a conservative, linearized approximation to the umbrae of polygon meshes. Algorithms for computing the shadow boundaries (umbra and penumbra) of a polygonal area light source”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ashok, in view of the teaching of Jenkins which discloses signal processing in shadow/half-shadow, i.e. umbra/penumbra regions in order to improve performance of the access control system (Jenkins, [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Kim, (US 20190034859), Musabeyoglu (US 20190035181), Hyde, (US 20160042582), Robinton (US 20160019733), Adler (US 20140064445), Davis (US 20170249794), Goodman (US 20060059253)
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431         

/TRANG T DOAN/Primary Examiner, Art Unit 2431